                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    Case No. CR-16-30-GF-BMM

                Plaintiff,
                                                     ORDER
 vs.                                            AMENDING JUDGMENT

 JASON LEE SPARKS,
               Defendant.

       Defendant Jason Lee Sparks having filed an Unopposed Motion to Amend

Judgment there being no objection from the Government;

       IT IS HEREBY ORDERED that the Judgment, (Doc. 26), is hereby amended

to read, “ The defendant is hereby committed to the custody of the Federal Bureau of

Prisons to be imprisoned for a total term of: 38 months. This term shall run

concurrent to the term imposed in the First Judicial District Court, Docket No. ADC

2005-240, and concurrent to the term imposed in the Eighth Judicial District Court,

Docket No. BDC 16-051.

       DATED this 15th day of July, 2019.




                                         1
